
	
		III
		112th CONGRESS
		2d Session
		S. RES. 397
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Coons (for himself,
			 Mr. Isakson, Mr. Durbin, Mr.
			 Wicker, Mr. Cardin,
			 Mr. Lieberman, Mr. Blumenthal, Mr.
			 Rubio, Mr. Casey, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 28, 2012
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
		
		
			March 29, 2012
			Considered, amended, and agreed to
		
		RESOLUTION
		Promoting peace and stability in Sudan, and
		  for other purposes.
	
	
		Whereas
			 conflict between the Government of Sudan and the Sudan People’s Liberation
			 Movement-North (SPLM–N) has been ongoing since June 2011 in Sudan’s border
			 state of Southern Kordofan and since September 2011 in the border state of Blue
			 Nile, resulting in a humanitarian crisis;
		Whereas
			 the Government of Sudan has refused repeated requests by the United States
			 Government, the United Nations, the African Union, the League of Arab States,
			 nongovernmental organizations, and others to allow humanitarian access to the
			 conflict areas;
		Whereas
			 the Governments of Sudan and South Sudan signed a memorandum of understanding
			 on non-aggression and cooperation in Addis Ababa on February 12, 2012, agreeing
			 to respect each other’s sovereignty and refrain from launching any attack
			 against the other, including bombardment;
		Whereas
			 the United Nations estimates that more than 130,000 refugees have fled Southern
			 Kordofan and Blue Nile for South Sudan, Ethiopia, and elsewhere since June
			 2011, and hundreds of thousands more have been internally displaced or severely
			 affected by conflict;
		Whereas
			 the Government of Sudan bombed the Yida refugee camp in South Sudan on November
			 10, 2011;
		Whereas
			 both the Government of Sudan and the Sudan People’s Liberation Movement-North
			 have reportedly prevented civilians from leaving Blue Nile and Southern
			 Kordofan;
		Whereas
			 the Famine Early Warning Systems Network (FEWSNET), funded by the United States
			 Agency for International Development, estimated in March 2012 that
			 conflict-affected areas of Southern Kordofan would deteriorate further in
			 coming weeks to Phase 4 emergency levels of food insecurity (one step before
			 being classified as a famine), due mainly to conflict and government policies
			 that have limited cultivation, displaced the population, restricted trade, and
			 refused access for international humanitarian assistance;
		Whereas
			 the United Nations Security Council issued a statement on February 14, 2012,
			 expressing deep and growing alarm with the rising levels of malnutrition and
			 food insecurity in some areas of Southern Kordofan and Blue Nile, calling on
			 the Government of Sudan to allow immediate access to United Nations personnel,
			 and urging the Government of Sudan and the Sudan People’s Liberation
			 Movement-North to agree to an immediate cessation of hostilities and return to
			 talks to address the issues that have fueled the current conflict;
		Whereas
			 the United Nations High Commissioner for Refugees appealed urgently to donors
			 in February 2012 for $145,000,000 to assist refugees from Southern Kordofan and
			 Blue Nile;
		Whereas
			 President Barack Obama released a statement in June 2011 calling on the
			 Government of Sudan and the Sudan People’s Liberation Movement-North to agree
			 immediately to a ceasefire, end restrictions on humanitarian access and United
			 Nations movements, and agree on security arrangements for Southern Kordofan and
			 Blue Nile States through direct, high-level negotiations as opposed to the use
			 of force;
		Whereas
			 President Obama released a statement on February 2, 2012, strongly condemning
			 the bombing by the Armed Forces of Sudan of civilian populations in Southern
			 Kordofan and Blue Nile States in Sudan, which stated that aerial attacks on
			 civilian targets are unjustified, unacceptable, and a violation of
			 international law and compound the ongoing crisis in these areas;
		Whereas
			 neither Southern Kordofan nor Blue Nile were able to complete the popular
			 consultation process with the Government of Sudan as stipulated in the
			 Comprehensive Peace Agreement (CPA) before violence broke out;
		Whereas, despite the independence of South
			 Sudan on July 9, 2011, many key issues between Sudan and South Sudan remain
			 unresolved, including transit fees for oil pipeline use, citizenship, the
			 status of Abyei, and border demarcation;
		Whereas
			 the goal of democratic governance reform in Sudan as envisioned in the CPA has
			 not been met;
		Whereas
			 in addition to the growing conflict-induced humanitarian and human rights
			 crisis in Sudan’s southern border states, the humanitarian crisis and ongoing
			 insecurity in Darfur continues; and
		Whereas
			 the United Nations High Commissioner for Refugees estimates that, although for
			 the first time since the Darfur conflict began, more Darfuris (87,000)
			 voluntarily returned to their homes than were newly displaced (70,000), tens of
			 thousands of additional people are still being displaced in southern Sudan and
			 more than 4,000,000 people in Sudan remain internally displaced in total: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)welcomes the memorandum of understanding on
			 non-aggression and cooperation signed between the Governments of Sudan and
			 South Sudan in Addis Ababa on February 12, 2012;
			(2)calls on the Government of Sudan and the
			 Sudan People’s Liberation Movement-North to reach a mutually beneficial
			 political agreement;
			(3)urges the Government of Sudan to allow
			 immediate and unrestricted humanitarian access to Southern Kordofan, Blue Nile,
			 and all other conflict-affected areas of Sudan;
			(4)encourages the Government of Sudan and the
			 Sudan People’s Liberation Movement-North to declare a cessation of hostilities
			 to allow food and essential supplies to reach affected civilians;
			(5)implores the Governments of Sudan and South
			 Sudan to refrain from any support of proxy forces;
			(6)urges the Government of Sudan and the Sudan
			 People’s Liberation Movement-North to allow civilians to leave Southern
			 Kordofan and Blue Nile voluntarily and seek refuge in more secure areas;
			 and
			(7)supports the current efforts of the Obama
			 Administration, working with partners in the international community, to
			 facilitate humanitarian access to affected areas, to encourage all relevant
			 parties to return to the negotiation table to reach agreements associated with
			 the conclusion of the Comprehensive Peace Agreement, to mitigate violence in
			 the interim, and to allow full humanitarian access.
			
